          Case 1:20-cv-04117-AKH Document 41 Filed 01/15/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
 RADIOLOGY AND IMAGING SPECIALISTS                             :
 OF LAKELAND, P.A.,                                            :
                                                               :   ORDER GRANTING MOTIONS
                      Plaintiff,                               :   TO DISMISS
             v.                                                :
                                                               :   20 Civ. 4117 (AKH)
 FUJIFILM MEDICAL SYSTEMS, U.S.A., Inc.,                       :
 et al.,                                                       :
                                                               :
                      Defendants.                              :
                                                               :
                                                               :
-------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiff, Radio and Imaging Specialists of Lakeland, P.A., sues Defendant

FUJIFILM Medical Systems U.S.A., Inc. (“FUJI”), the seller of medical equipment, and TIAA

Commercial Financial, Inc. (“TIAA”), the third-party financing company. FUJI moves to

dismiss the consequential damages, incidental damages, and lost profits claims of the first two

counts and all other counts against it. TIAA moves to dismiss Plaintiff’s claim against it. Both

motions are granted.

                                          RELEVANT FACTS

                 Plaintiff is a physician-owned medical group providing radiological and imaging

services at multiple offices in Central Florida. FUJI develops and markets imaging software and

technologies, including the Synapse RIS Software system licensed to the plaintiff in this case

(the “System”). On or about September 23, 2016, Plaintiff contracted with FUJI in order to

upgrade its radiology information system and migrate its data to that System pursuant to FUJI’s

Quotation and Service Agreement (“Quotation”). On March 5, 2018, Plaintiff and FUJI

executed an End User Purchase License and Services Agreement (“EULA”) after discovering




                                                       1
         Case 1:20-cv-04117-AKH Document 41 Filed 01/15/21 Page 2 of 11




that they had inadvertently failed to sign the EULA at the same time as the Quotation. Plaintiff

financed its obligations to FUJI by an equipment lease agreement (the “Lease”) with EverBank

Commercial Finance, Inc. (“EverBank”), dated October 12, 2016. TIAA is the successor-by-

merger to EverBank.

                 Plaintiff alleges that the System never was installed, because it “lacked basic

functionality for a multi-organizational, multi-provider radiology practice like [Plaintiff.]”

Compl., at ¶ 47. Plaintiff filed its lawsuit against FUJI and TIAA on May 29, 2020.

                                           DISCUSSION

I.     Limitation of Liability and Disclaimer Provisions.

                 The EULA contains several provisions that (i) set forth limited express warranties

relating to the Software System, (ii) disclaim any other express or implied warranties relating to

the Software System, (iii) limit the types of damages recoverable from FUJI on any claims

relating to the EULA, and (iv) cap the maximum damages recoverable as to any such claim. See

Compl., Ex. A.

                 Specifically, those provisions include the following:

       10. LIMITED WARRANTIES AND DISCLAIMERS:
                                                 ***
       (e) PARAGRAPHS A, C and D ABOVE COMPRISE THE SOLE AND
       EXCLUSIVE REMEDIES TO WHICH CUSTOMER IS ENTITLED FOR
       BREACH OF WARRANTY. EXCEPT FOR WARRANTIES, IF ANY,
       CONTAINED IN THE DOCUMENTATION RELATING TO THE
       PERFORMANCE OF THE SYSTEM, THE SYSTEM AND SERVICES ARE
       PROVIDED WITHOUT ANY OTHER WARRANTY OF ANY KIND,
       EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
       THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
       PARTICULAR PURPOSE, QUIET ENJOYMENT, SECURITY, SYSTEM
       INTEGRATION OR ACCURACY, OR INFORMATIONAL CONTENT AND
       NONINFRINGEMENT. FMSU's WARRANTY DOES NOT APPLY TO THIRD
       PARTY PRODUCTS OR PASS-THRU PRODUCTS, IF ANY, INCLUDED IN
       ANY CONFIGURATION QUOTE, INVOICE OR OTHER AUTHORIZED
       FMSU PURCHASE ORDER AND FMSU SHALL HAVE NO OBLIGATION


                                                   2
         Case 1:20-cv-04117-AKH Document 41 Filed 01/15/21 Page 3 of 11




       OR LIABILITY WHATSOEVER TO CUSTOMER WITH RESPECT TO SUCH
       THIRD PARTY PRODUCTS OR PASS-THRU PRODUCTS.

       11. LIMITATION OF LIABILITY: INSURANCE:

       (a) WAIVER AND DISCIAIMER OF CONSEQUENTIAL DAMAGES.
       FMSU AND ITS LICENSORS SHALL NOT BE LIABLE TO CUSTOMER
       FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
       CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING BUT NOT
       LIMITED TO LOSS OF REVENUE OR PROFITS, FAILURE TO REALIZE
       SAVINGS OR OTHER BENEFITS, LOSS OF OR DAMAGE TO DATA,
       RECORDS OR PROGRAMMING, AND CLAIMS AGAINST CUSTOMER BY
       THIRD PERSONS) ARISING FROM OR RELATING TO THIS AGREEMENT
       OR A BREACH THEREOF OR ANY ORDER PLACED HEREUNDER,
       WHETHER BASED IN CONTRACT, TORT, WARRANTY, NEGLIGENCE,
       STRICT LIABILITY, BREACH OF STATUTORY DUTY OR OTHER
       THEORY, EVEN IF FMSU OR ITS LICENSORS HAVE BEEN ADVISED OF
       THE POSSIBILITY OF SUCH DAMAGES.

       (b) MAXIMUM DAMAGES. Except with respect to the indemnity provided in
       Section 12, the liability of FMSU and its licensors, if any, and Customers sole
       and exclusive remedy for damages for any claim of any kind whatsoever with
       respect to this Agreement shall not be greater than the purchase price paid by
       Customer for the components of the System with respect to which such claim is
       made or, in the event of a claim made with respect to any obligation, service or
       otherwise, of FMSU pursuant to this Agreement, shall not be greater than the
       amount paid by Customer for the applicable annual fee for such obligation giving
       rise to such claim.

Id. (emphasis added).

                 The parties agree that New York law governs. Plaintiff argues that the provisions

of the contract quoted above are unenforceable under New York law because (i) FUJI acted

willfully and/or in bad faith or (ii), alternatively, they are unconscionable. There is no merit to

the arguments.

   A. Plaintiff Fails to Plead Facts Sufficient to Support a Plausible Inference That FUJI
      Acted Willfully or in Bad Faith.

                 “[N]umerous courts [in New York] have held or assumed that . . . limitations on

remedies, such as caps on damages or restrictions on the types of damages available, can . . . be

void where gross negligence or willful misconduct is shown.” Ace Sec. Corp. Home Equity Loan


                                                  3
         Case 1:20-cv-04117-AKH Document 41 Filed 01/15/21 Page 4 of 11




Tr., Series 2007-HE3 ex rel. HSBC Bank USA, Nat. Ass’n v. DB Structured Prod., Inc., 5 F.

Supp. 3d 543, 55–56 (S.D.N.Y. 2014). Likewise, “[a] defendant may be estopped from asserting

a contractual limitation of consequential damages if the defendant has acted in bad faith.” Long

Island Lighting Co. v. Transamerica Delaval, 646 F. Supp. 1442, 1458 (S.D.N.Y. 1986); see also

McNally Wellman Co. v. N.Y. State Elec. & Gas Corp., 63 F.3d 1188, 1199-200 (2d Cir. 1995)

(“Under New York common law every party to a contract has an affirmative obligation to use its

‘best efforts’ to meet the contract’s terms,” and “[a] breach of a fundamental obligation under a

contract occurs where the contract fails in its essence”).

       However, New York courts set a high bar for showing “wrongful conduct sufficient as a

matter of law to nullify a limitations of liability clause in contract – demanding nothing short of a

compelling demonstration of egregious intentional misbehavior evincing extreme culpability:

malice, recklessness, deliberate or callous indifference to the rights of others, or an extensive

pattern of wanton acts.” See Net2Globe Int’l, Inc. v. Time Warner Telecom of New York, 273 F.

Supp. 2d 436, 453–55 (S.D.N.Y. 2003) (surveying cases).

               Plaintiff fails to plead sufficient facts to meet the “high bar” of nullifying a

limitation of liability clause under New York law. In support of its claim for willful misconduct

and bad faith, Plaintiff provides the following bullet-points in its opposition, which, in turn, cites

to allegations made in the complaint:

                  Plaintiff selected the System because FUJI represented to Plaintiff that it

                   would be able to implement the system with few workflow modifications and

                   that the System would perform effectively in Plaintiff’s multi-organization,

                   multi-provider practice, see Compl., at ¶ 21;




                                                  4
         Case 1:20-cv-04117-AKH Document 41 Filed 01/15/21 Page 5 of 11




                  Plaintiff relied on FUJI as the developer and expert with respect to its own

                   software and the party in the best position to know the details of the System’s

                   functionalities and capabilities, see id., at ¶¶ 9-10, 30;

                  Plaintiff began to encounter problems with the System almost immediately

                   and has never had a “go live” with the software due to the software’s

                   fundamental shortcomings, id., at ¶¶ 22, 34-35;

                  FUJI “knew that it had not provided [Plaintiff] with complete, accurate, and

                   truthful information during the sales process, which [Plaintiff] needed to make

                   an informed decision about purchasing the [System,]” id., at ¶ 47;

                  FUJI “was untruthful about the fact that the [System] lacked basic

                   functionality for a multi-organizational, multi-provider radiology practice like

                   [Plaintiff],” id.

               However, the complaint lacks factual allegations about FUJI’s knowledge or

intent to support its conclusory allegations. Plaintiff fails to satisfy the requirement of a

“compelling demonstration of egregious intentional misbehavior” to make its allegations

plausible. Net2Globe, 273 F. Supp. 2d at 454. Plaintiff’s allegations are akin to fraud, but lack

the particularity required by Rule 9(b) of the Federal Rules of Civil Procedure.

   B. Plaintiff Fails to Plausibly Plead That the Limitation of Damages and Disclaimer
      Provisions Are Unconscionable.

               Pursuant to N.Y. UCC § 2-719, parties to a commercial contract may agree to

limit the seller’s liability for damages. See Gen. Elec. Co. v. Varig–S.A., No. 01 Civ.

11600RJHJCF, 2004 WL 253320, at *3–*4 (S.D.N.Y. Feb. 10, 2004). With respect to

consequential and incidental damages in particular, a sales contract may exclude such damages

as long as the exclusion is not unconscionable. See N.Y. UCC § 2–719(3); see also McNally


                                                  5
         Case 1:20-cv-04117-AKH Document 41 Filed 01/15/21 Page 6 of 11




Wellman, 63 F.3d at 1198 n.8 (recognizing that, while the terms of U.C.C. § 2–719(3) refer only

to consequential damages, the unconscionability standard also applies to limitations on incidental

damages). The UCC’s unconscionability provision, N.Y. UCC § 2–302, explicitly states that

unconscionability is to be assessed “at the time” of the contract. See N.Y. UCC § 2–302(1).

               Under New York law, “[a]n unconscionable contract is one that is so grossly

unreasonable in the light of the mores and business practices of the time and place as to be

unenforceable on its face.” Siemens Credit Corp. v. Am. Transit Ins. Co., No. 00 CIV. 0880

(BSJ), 2001 WL 40775, at *2 (S.D.N.Y. Jan. 17, 2001) (citing Gillman v. Chase Manhattan

Bank, N.A., 534 N.E.2d 824, 828 (N.Y. 1988)). “[The doctrine of unconscionability] has little

applicability in a commercial setting, and is intended primarily to protect the ‘commercially

illiterate consumer beguiled into a grossly unfair bargain by a deceptive vendor or finance

company.’” In re CBGB Holdings, LLC, 439 B.R. 551, 560 (Bankr. S.D.N.Y. 2010) (quoting

Equitable Lumber Corp. v. IPA Land Dev. Corp., 344 N.E.2d 391, 396 (N.Y. 1976)).

               The doctrine of unconscionability requires a showing “that the contract was both

procedurally and substantively unconscionable when made – i.e., some showing of an absence of

meaningful choice on the part of one of the parties together with contract terms which are

unreasonably favorable to the other party.” McNally Wellman, 63 F.3d at 1198 (quoting

Gillman, 534 N.E.2d at 827) (emphasis added). Substantive unconscionability, “entails an

analysis of the substance of the bargain to determine whether the terms were unreasonably

favorable to the party against whom unconscionability is urged.” Media Glow Digital, 2018 WL

2175550, at *7 (quoting Gillman, 534 N.E.2d at 829). The determination of unconscionability is

a question of law decided by this Court. See McNally Wellman, 63 F.3d at 1198. Plaintiff

provides no basis for its argument that this commercial contract was unconscionable.




                                                6
         Case 1:20-cv-04117-AKH Document 41 Filed 01/15/21 Page 7 of 11




                With respect to procedural unconscionability, “[t]he focus is on such matters as

the size and commercial setting of the transaction, whether deceptive or high-pressured tactics

were employed, the use of fine print in the contract, the experience and education of the party

claiming unconscionability, and whether there was disparity in bargaining power.” Media Glow

Digital, LLC v. Panasonic Corp. of N. Am., No. 16 CIV. 7907, 2018 WL 2175550, at *7

(S.D.N.Y. May 11, 2018) (quoting Gillman, 534 N.E.2d at 828). Plaintiff’s only argument is that

FUJI had superior knowledge about its product. Again, this is no basis for voiding a common

term in a commercial contract. See, e.g., In re BH Sutton Mezz LLC, No. AP 16-01187, 2016

WL 8352445, at *12 (Bankr. S.D.N.Y. Dec. 1, 2016).

                The express clauses of the EULA limit damages to those awarded for breach of

contract, the definition of which is not involved in the motion. Pursuant to Rule 12(f) of the

Federal Rules of Civil Procedure, I strike Plaintiff’s claim for consequential damages, incidental

damages, and lost profits. This EULA and any breach thereof do not provide basis for punitive

damages. See Compl., Ex. A, at § 11; see also Rosa v. TCC Commc’ns, Inc., 2016 WL 67729, at

*7 (S.D.N.Y. Jan. 5, 2016). I dismiss, as well, Count III of the complaint, alleging breach of

implied warranty of merchantability.

II.     Fraudulent Inducement

                To state a fraudulent inducement claim under New York law, a plaintiff must

plead “(1) that the defendant made a representation, (2) as to a material fact, (3) which was false,

(4) and known to be false by the defendant, (5) that the representation was made for the purpose

of inducing the other party to rely upon it, (6) that the other party rightfully did so rely, (7) in

ignorance of its falsity (8) to his injury.” Eaves v. Designs for Fin., Inc., 785 F. Supp. 2d 229,

246 (S.D.N.Y. 2011) (quoting Computerized Radiological Servs. v. Syntex Corp., 786 F.2d 72,




                                                   7
           Case 1:20-cv-04117-AKH Document 41 Filed 01/15/21 Page 8 of 11




76 (2d Cir. 1986)). Rule 9(b) requires allegations of “particularity” that give rise to a strong

inference of fraudulent intent. Eaves, 785 F. Supp. 2d at 246-47 (citing Ebusinessware, Inc. v.

Tech. Servs. Grp. Wealth Mgmt. Solutions, LLC, No. 08–9101, 2009 WL 5179535, at *11

(S.D.N.Y. Dec. 29, 2009) (applying Rule 9(b) to fraudulent inducement claim).

                A fraudulent inducement claim contradicts the explicit terms of the EULA

disclaiming four categories of warranties relating to the System. See Compl., at Ex. A, at

§ 10(a). Courts in New York have dismissed fraud claims as a matter of law for the lack of

reasonable reliance in light of similar disclaimers. See DynCorp v. GTE Corp., 215 F. Supp. 2d

308, 322 (S.D.N.Y. 2002) (dismissing fraud claims for lack of reasonable reliance where

agreement included disclaimer that “‘Seller . . . makes [no] . . . representation or warranty’ with

respect to ‘the business’ being sold ‘or otherwise,’ or its ‘probable success or profitability,’ ‘or

with respect to any other information' provided to [plaintiff]”). Moreover, Plaintiff’s labels and

conclusory statements do not constitute allegations of “particularity” that give rise to a strong

inference of fraudulent intent under the Rule 9(b) standard. See Fed. R. Civ. P. 9(b).

Accordingly, Count IV of the complaint is dismissed.

III.      Other Issues with Respect to FUJI.

       A. State Law Consumer Protection.

                Plaintiff asserts a cause of action for violations of the Florida Deceptive and

Unfair Trade Practices Act, the New York Consumer Protection from Deceptive Acts and

Practices, and the New York False Advertising Act.

                Plaintiff’s claim for violation of the Floridian act are dismissed, because the

EULA contains a broad choice-of-law provision selecting New York law as the governing law

for “any claims arising under or relating in any way” to the agreement. See Compl., Ex. A.




                                                  8
          Case 1:20-cv-04117-AKH Document 41 Filed 01/15/21 Page 9 of 11




               As to Plaintiff’s cause of action under the New York statutes, New York courts

have held that an action thereunder will fail as a threshold matter unless the challenged

transaction was “consumer-oriented.” See, e.g., Exxonmobil Inter-America, Inc. v. Advanced

Information Engineering Serv’s, Inc., 328 F. Supp. 2d 443, 447 (S.D.N.Y. 2004) (citing Oswego

Laborers’ Local 214 Pension Fund v. Marine Midland Bank, N.A., 85 N.Y.2d 20, 24–26 (1995)).

These consumer-protection regimes, as set forth in the two New York statutes, do not apply to

private contract disputes relating to business-to-business transactions between sophisticated

parties, except in severely limited circumstances where the conduct at issue threatens to injure

the public at large. See Wilson v. Northwestern Mut. Ins. Co., 625 F.3d 54, 64 (2d. Cir. 2010).

Here, all that Plaintiff alleges are some hypothetical, eventual impact on its patients that are

tenuously related to FUJI’s alleged misconduct during the sales process. Because Plaintiff did

not plausibly allege that the purchase of the System was “consumer-oriented,” Plaintiff’s

consumer protection claims under the New York statutes are dismissed.

      B. Unjust Enrichment.

               Plaintiff’s unjust enrichment claim, which seeks the same relief as its breach of

contract claim, is dismissed as duplicative. See Digizip.com, Inc. v. Verizon Servs. Corp., 139 F.

Supp. 3d 670, 683 (S.D.N.Y. 2015) (dismissing unjust enrichment claim as duplicative of breach

of contract claim when the parties did not dispute the validity of the contracts).

IV.      Claim Against TIAA: Declaratory Judgment of Frustration of Purpose of the Lease.

               Plaintiff seeks a declaratory judgment discharging its payment obligations to the

financing company, TIAA, on the ground of frustration of purpose. The financing agreement

provides, and the parties agree, that New Jersey law controls. See Compl., Ex. E., at 2.




                                                  9
        Case 1:20-cv-04117-AKH Document 41 Filed 01/15/21 Page 10 of 11




                Under New Jersey law, relief from contractual obligations under the doctrine of

frustration of purpose “will not be lightly granted.” JB Pool Mgmt., LLC v. Four Seasons at

Smithville Homeowners Ass’n, Inc., 431 N.J. Super. 233, 248 (App. Div. 2013). The evidence

presented by the party seeking to invoke the doctrine “must be clear, convincing and adequate.”

A-Leet Leasing Corp. v. Kingshead Corp., 150 N.J. Super. 384, 397 (App. Div. 1977). Under

New Jersey law, to assert a frustration claim, the purpose that is frustrated must have been a

principal purpose of that party in making the contract. See Restatement (Second) of Contracts

§ 265 cmt. a.

                Here, Plaintiff concedes that the purpose of the Lease “was to provide financing

for FUJI’s [System] under the terms of the EULA between FUJI and [Plaintiff].” While the

System provided by FUJI may not have functioned as Plaintiff desired, the Lease and related

financing has functioned as intended. See ECF No. 35, at 8. Specifically, TIAA has paid FUJI

for the System in full and provided financing requested by Plaintiff. See Compl., at ¶ 15.

Plaintiff, in turn, has made quarterly lease payments to TIAA for more than three years.

Therefore, Plaintiff has failed to demonstrate the principal purpose of its agreement with TIAA

has been frustrated, and Plaintiff’s claim for declaratory judgment against TIAA is therefore

dismissed.

                                         CONCLUSION

                For the foregoing reasons, the consequential damages, incidental damages, and

lost profits claims of Counts I and II of the complaint are stricken. Counts III to VIII of the

complaint are dismissed with prejudice. TIAA shall be dropped as a party defendant. Plaintiff

shall file an amended complaint consistent with the Court’s order by January 22, 2021.

Defendant FUJI shall amend its answer by January 29, 2021. The parties shall appear for an

Initial Case Management Conference on February 16, 2021, at 12:00 p.m.


                                                 10
         Case 1:20-cv-04117-AKH Document 41 Filed 01/15/21 Page 11 of 11




              The Clerk of Court is instructed to close the open motions (ECF Nos. 23, 28).


              SO ORDERED.

Dated:        January 15, 2021                          _____________/s/___________
              New York, New York                          ALVIN K. HELLERSTEIN
                                                          United States District Judge




                                              11
